Citation Nr: 0640105	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for venereal disease.

2.  Entitlement to service connection for prostatitis.
 
3.  Entitlement to service connection for an inflamed 
pancreas, diagnosed as pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant had active military service from November 1968 
to July 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Buffalo, New York, Regional Office 
(RO), which, in pertinent part, denied the benefits sought.

The issue of service connection for pancreatitis, including 
as secondary to PTSD, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate his claim and fulfilled the duty to assist 
him in developing that evidence.

2.  The medical evidence of record does not show that the 
veteran currently has a venereal disease.

3.  Prostatitis was not shown in service or for years 
thereafter, nor does the medical evidence of record show that 
it is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a venereal 
disease are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).  

2.  The criteria for service connection for prostatitis are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an April 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service medical 
records and examination reports, and lay statements. 

The Board notes that, although medical evidence was submitted 
after the most recent January 2005 supplemental statement of 
the case, this evidence is not relevant to the veteran's 
service connection claims for venereal disease and 
prostatitis.  It was obtained for adjudication of the 
service-connection issue for pancreatitis, which the Board is 
remanding, or other issues that are not on appeal before the 
Board.  As the evidence is either duplicative of evidence 
already of record, or not otherwise pertinent to the matters 
addressed in the decision below, a remand to provide the RO 
an opportunity to review the additional evidence would serve 
no useful purpose.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service connection

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  A disability that is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995)

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran is seeking service connection for venereal 
disease and prostatitis.  The veteran contends that he 
developed venereal disease during service, and that this 
venereal disease caused the onset of his prostatitis.  

Initially, the Board notes that the veteran's service medical 
records are negative for complaints or treatment for 
prostatitis.  The service medical records show that the 
veteran was treated in April 1970 for complaints of a sore on 
the penis.  The impression was chanchroid.  He was also seen 
in May 1970 for complaints of urethral discharge with burning 
on urination following sexual contact five days earlier.  In 
both occasions, the veteran was given medication and returned 
to duty.  On July 1970 examination prior to separation, the 
veteran's abdomen and viscera and genitor-urinary system were 
evaluated as normal.  VDRL (venereal disease research 
laboratory) test was found to be non-reactive.  

Venereal Disease

From the discharge from duty until the present date, there is 
no showing of any medical treatment for venereal disease, or 
any residual disability arising from such disease.  While 
private records dating from 1980 to 1998 show the veteran was 
treated for symptoms involving voiding symptoms, a possible 
bladder obstruction, and infections, these problems were 
found to be medically related to his prostate, and there is 
no medical evidence showing that the veteran has had post-
service problems related to venereal disease. In short, no 
medical opinion or other medical evidence has been presented 
to show that the veteran currently has venereal disease or 
some residual of such condition.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  It is equally clear, however, that the 
resolution of issues that involve medical knowledge, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu, 
supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In the absence of competent medical evidence showing that the 
veteran has a medical diagnosis of a venereal disease (or 
residuals thereof), there is no basis for the grant of 
service connection for such disability.  A medical diagnosis 
of a current disability is the cornerstone of a claim for VA 
disability benefits.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer, supra at 225.  In Brammer, it was 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where disability 
is present.  See also Gilpin, supra.  (Service connection may 
not be granted unless a current disability exists).  The 
veteran does not currently have a diagnosis of a disability 
related to venereal disease.  The United States Court of 
Appeals for Veterans Claims (Court) has held that there can 
be no valid claim without proof of a present disability.  
Rabideau, supra.  

Without a diagnosis of a current disability related to 
venereal disease, service connection can not be granted for 
this condition.  The preponderance of the evidence is against 
the claim for service connection for venereal disease, and it 
must be denied.       

While the Board notes the veteran may believe that he 
currently has some residual disability related to venereal 
disease and his period of service, as noted above, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu, 
supra.

Prostatitis

As noted above prostate problems were not shown during 
service, or on examination at separation from service.  
Following separation from service in 1970, prostate problems 
were not shown for many years.  VA examination (including 
digital rectal examination) in May 1976 revealed no 
complaints or findings involving the prostate.  

The earliest record of treatment for prostate problems was in 
1980.  While the veteran has had a great deal of private and 
VA treatment for chronic prostate problems and prostatitis 
since1980, no medical professional has indicated that the 
veteran's prostate problems are related to any aspect of his 
period of service.   

Although the post-service medical records document diagnoses 
of prostatitis, there is no medical evidence showing that 
prostate problems developed as a result of venereal disease, 
or had its onset during the veteran's period of service.  
Furthermore, there is no medical evidence of record 
indicating that the veteran's current prostate problems are 
related to any aspect of the veteran's service.

As there is no evidence of prostate symptoms during service 
and no evidence linking the veteran's current prostate 
problems (prostatitis) to an incident or disease during 
service, there is no basis for service connection.

Conclusion

With regard to the veteran's contentions, the Court has made 
clear that a layperson is not competent to provide evidence 
in matters requiring medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App.  
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
diagnose himself with a disability related to venereal 
disease or prostatitis and then associate such a disability 
with his active duty service.

As the preponderance of the evidence is these claims, the 
benefit-of- the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for venereal disease is denied.

Service connection for prostatitis is denied.


REMAND

In a July 2005 statement, the veteran appears to claim that 
he developed an inflamed pancreas secondary to his service-
connected PTSD.  He maintains that, as a result of his PTSD, 
he abused alcohol.  As a result of his alcohol abuse, he 
developed an inflamed pancreas, diagnosed as pancreatitis.

Although the law prohibits compensation for primary alcohol 
or drug abuse which began in service, and also prohibits 
compensation for conditions which are secondary to such 
primary alcohol or drug abuse, the law does not prohibit 
compensation for a substance abuse disorder which is 
secondary to an established service-connected condition (such 
as when secondary to a service-connected psychiatric 
disorder).  Allen v. Principi, 237 F.3d 1368 (Fed. Cir 2001).

The veteran's claim for service connection for pancreatitis 
is inextricably intertwined with the newly raised issue of 
pancreatitis secondary to service-connected PTSD.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other); See Allen, supra; Allen v. 
Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(a).

The post-service medical evidence of record indicates that 
the veteran has developed pancreatitis as a result of alcohol 
abuse.  There is no medical opinion, however, linking the 
veteran's alcohol abuse to his service-connected PTSD.  Under 
these circumstances, the Board finds that the RO should 
arrange for the appellant to undergo VA examination, by a 
physician with appropriate expertise, to obtain full medical 
findings needed to resolve the claim on appeal, as explained 
below.  The appellant is hereby advised that failure to 
report to the scheduled examination, without good cause, will 
result in denial of the reopened claim.  See 38 C.F.R. § 
3.655(b) (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
the death of an immediate family member. If the appellant 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of examination sent to the appellant by the 
appropriate VA medical facility.

Furthermore, a review of the claims file reveals that, after 
the RO's issuance of the January 2005 supplemental statement 
of the case, but prior to the RO's certification of the 
appeal to the Board in January 2006, the RO received VA 
outpatient treatment records and lay statements in support of 
the veteran's service-connection claim for service connection 
for pancreatitis that are relevant to the remaining issue on 
appeal.  However, the claims file does not reflect that the 
RO has considered this evidence.  Under these circumstances, 
the Board has no alternative but to remand this matter for RO 
consideration of the additional evidence received, in the 
first instance, and to issue a supplemental statement of the 
case reflecting such consideration.  See 38 C.F.R. §§ 19.31, 
19.37 (2006).

As the matter is being remanded, the RO should take the 
opportunity to ensure that VA has complied with the duties to 
notify and assist the veteran with regard to his claim for 
service connection for pancreatitis, including as secondary 
to PTSD.  VA notification should include notice of 
information regarding proper ratings and effective dates of 
awards.  (See Dingess v. Nicholson, 19 Vet. App. 473 (2006)).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should ensure that the 
appellant is issued proper notification 
appropriate for his claim of entitlement 
to service connection for pancreatitis, 
including as secondary to PTSD, which 
provides the notices required under the 
relevant portions of the VCAA, its 
implementing regulations, and pertinent 
caselaw.  The RO should specifically 
provide the veteran appropriate notice as 
to the rating of disabilities and 
effective date(s) of any award of 
compensation in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the appropriate 
VA medical facility to schedule the 
veteran for a VA examination to opine as 
to whether it is at least likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran has 
pancreatitis either directly as a result 
of service or as secondary to service-
connected PTSD.  The physician should 
address the VA treatment records that 
assess the veteran with pancreatitis 
secondary to alcohol abuse, as well as 
the veteran's claims that his alcoholism 
is a result of his service-connected 
PTSD.  The claims folder must be provided 
to and reviewed by the doctor.  All 
findings necessary for rating a 
psychiatric disorder should be set forth 
in detail.

3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

4.  The RO should then readjudicate the 
matter on  appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


